POCH, J. The issue before this Court is the amount of damages to be paid to the Claimant who was discharged from the Department'of Transportation on or about February 13, 1973. Claimant was a probationary employee of that department. The Claimant filed a complaint in the Circuit Court of the Seventh Judicial Circuit, Sangamon County, Illinois, against the State and various State officers under Case No. 132-73. A final judgment order ruling that the discharge of the Claimant was void and of no force or effect and ordering appropriate writs of mandamus to issue for the payment of all back salaries and wages to the petitioner. That order was not appealed and remains in full force and effect. A stipulation between the Claimant and Respondent was entered into that if the Court finds liability on the part of the State of Illinois for the full amount of wages minus set-offs of other earnings, the earnings, set-offs and withholdings and contributions by the State, the total amount due to the Claimant would be $12,408.62 in lost wages. As part of the stipulation there was a report by the Department of Transportation which shows that the Claimant was discharged by the department and was ordered reinstated by the Circuit Court of Sangamon County with back wages. The payment of back wages was not made because the appropriation had lapsed. Claimant testified that he sought other employment, but found only part time work. He also attended a vocational school to learn the upholstery trade. There is no evidence to suggest that the Claimant would have found employment had he not gone to school. Nor is there any authority cited to suggest that a person who has been wrongfully discharged from State employment is prohibited from attempting to educate himself in order to fit into the job market. The Claimant has done all possible to mitigate his damages. Accordingly it is the opinion of this Court that the stipulated amount totaling $12,408.62 be awarded to the Claimant, Michael J. Padgett.